Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/827,089 which was filed 03/23/20 and is a continuation of application 15/994,869, now US Patent 10,599,767. Claims 1-20 are pending in the application and have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 7, 12-14, and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 18, 19, 21, and 31 of US Patent 10,599,767.
Specifically, a comparison of claim 1 in the present application with claim 1 of  US Patent 10,599,767 yields the following:
(Present application)				          (US Patent 10,599,767)
1. A system, comprising: 

a memory that stores instructions; and 

a processor that executes the instructions to perform operations, the operations comprising: 






replacing content identified in an input with a token correlated to the content to generate a first modified input, 

wherein the token is constructed to appear as a selected part of speech to a part of speech tagger; 


tagging, by utilizing the part of speech tagger, parts of speech for each word in the content and the token in the first modified input to generate tagged part of speech content for the first modified input, 

wherein the token is tagged according to the selected part of speech; and 


content identified in the input to generate a second modified input.





a memory that stores instructions; and

a processor that executes the instructions to perform operations, the operations comprising:

identifying a set of words from among a plurality of words in an input, wherein the set of words describe a concept, idea, title, grouping, or a combination thereof;

replacing the set of words identified in the input with a token correlating to the set of words to generate a first modified input, 

wherein the token is constructed by the system to appear as a selected part of speech to a part of speech tagger;

tagging, by utilizing the part of speech tagger, parts of speech for each word and the token in the first modified input to generate tagged part of speech text for the first modified input, 

wherein the token is tagged by the part of speech tagger according to the selected part of speech; and

set of words identified in the input to generate a second modified input.



As the table above demonstrates, the language of claim 1 of the present application differs substantively from that of claim 1 of US Patent 10,599,767 only in that it uses the broader term “content” instead of “set of words”. Since a set of words can certainly be considered content, the claim is anticipated. Independent claims 12 and 20 are similarly anticipated by claims 21 and 31 of US Patent 8,392,186 respectively. 
Dependent claim analysis:
(Present application)				          (US Patent 10,599,767)
2. …identifying the content in the input based on the content corresponding to a parameter, concept, idea, title, grouping, or a combination thereof. 
1. …identifying a set of words from among a plurality of words in an input, wherein the set of words describe a concept, idea, title, grouping, or a combination thereof;

7. …the operations further comprise analyzing the tagged part of speech content of the second modified input to generate a plurality of analyses associated with the input, a plurality of interpretations associated with the input, or a combination thereof.
3. …the operations further comprise analyzing the second modified input to generate analyses and interpretations associated with words in the plurality of words, the sentences, the paragraphs, the phrases, the groupings of the words, the portion of the words, the document, the plurality of the portions of the text, or a combination thereof.
13. …replacing, in the tagged part of speech content, the token with the content identified in the input to generate a second modified input.
21. …replacing, in the tagged part of speech text for the first modified input, the token with the set of words identified in the input to generate a second modified input; and
14. … extracting a concept, an idea, a title, a grouping, or a combination thereof, from the content.
Note: (“set of words” is considered a “grouping”)
21. …identifying a set of words from among a plurality of words in the input that correspond to a parameter, product, component, a method name, a user profile name, a role profile name, a window name, a field name, a label name, a widget name, or any combination thereof;

21. …tagging, by utilizing the part of speech tagger and by utilizing instructions from a memory that are executed by a processor of the system, parts of speech for each word and the token in the first modified input to generate tagged part of speech text for the first modified input;
replacing, in the tagged part of speech text for the first modified input, the token with the set of words identified in the input to generate a second modified input; and
analyzing the second modified input to generate analyses and interpretations associated with words in the plurality of words.

17. …receiving feedback associated with the analysis, the interpretation, or a combination thereof
18. …scoring or weighing an accuracy of the tagging or analyses and interpretations generated based on analyzing the second modified input, and wherein the scoring or weighing of the accuracy of the tagging or the analyses and interpretations is based on feedback from a hypothesis tester, a test generator, a discovery module, a human evaluator, any criteria, or a combination thereof.
18. …adjusting scoring, weighting, checking, or filtering of the analysis, the interpretation, or a combination thereof, based on the feedback	
18. …scoring or weighing an accuracy of the tagging or analyses and interpretations generated based on analyzing the second modified input, and wherein the scoring or weighing of the accuracy of the tagging or the analyses and interpretations is based on feedback from a hypothesis tester, a test generator, a discovery module, a human evaluator, any criteria, or a combination thereof.
19. …conducting learning based on information obtained from an analysis associated with the input, an interpretation associated with the input, or a combination thereof
19. …the scoring or weighing is utilized to adjust a learning engine involved in identifying the set of words from among the plurality of words in the input.

As demonstrated in the chart above, while the language is not identical, dependent claims 2, 7, 13, 14, and 16-19 contain claim language substantially similar to that found in claims 1, 3, 21, 21, 21, 18, 18, and 19 respectively of US Patent 10,599,767 respectively, and therefore are also anticipated.
Allowable Subject Matter
Claim 1, 2, 7, 12-14, and 16-20 would be allowable if Applicant were to file a proper terminal disclaimer disclaiming any portion of the patent term resulting from this application that would extend 
Claims 3-6, 8-11, and 15 are objected to as being dependent on a rejected claim, but would be allowable if rewritten in independent form including all limitations of the parent claim and any intervening claims. 

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art of record:

The closest prior art to independent claims 1, 12, and 20 is Liu et al. (2016/0321541). Liu discloses a system, comprising: a memory that stores instructions (RAM, [0206]); and a processor that executes the instructions to perform operations (CPU, [0134]), the operations comprising: replacing content identified in an input with a token correlating to the content to generate a first modified input (terms are replaced with wildcard characters, [0147]). However, Liu does not disclose wherein the token is constructed by the system to appear as a selected part of speech to a part of speech tagger; tagging, by utilizing the part of speech tagger, parts of speech for each word in the content and the token in the first modified input to generate tagged part of speech content for the first modified input, wherein the token is tagged according to the selected part of speech; and replacing, in the tagged part of speech content, the token with the content identified in the input to generate a second modified input. Applicant’s technique of word replacement and nounizing (see paragraph 0075 of the original specification) text in preparation for part of speech tagging is new and non-obvious. In view of the prior art, no reasonable rejections can be applied to the independent claims. 




Dependent claims 2-11 and 13-19 are allowable because they further limit allowable parent claims 1 and 12. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                         02/07/22